                 Case 1:18-cv-01518-SAB Document 40 Filed 08/06/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     JACK HORTON,                                         Case No. 1:18-cv-01518-SAB
11
                      Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
12                                                        DISPOSITIONAL DOCUMENTS
             v.
13
     CHARTER COMMUNICATIONS, INC., et                     (ECF No. 39)
14   al.,
                                                          SIXTY DAY DEADLINE
15                    Defendants.

16

17          On August 5, 2020, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action. (ECF No. 39.) The parties request sixty (60) days

19 in which to file dispositional documents.
20          Accordingly, it is HEREBY ORDERED that:

21          1.       All pending matters and dates are VACATED; and

22          2.       The parties shall file dispositional documents within sixty (60) days of the date of

23                   entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:        August 6, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
